Title: To James Madison from Josef Yznardy, 3 February 1808
From: Yznardy, Josef
To: Madison, James



Sir,
Cadiz 3d: February 1808.

I have the honor to enclose you Copies of my Official letter, to this Capn. General of the Navy & of his answer thereto, in consequence of the American Brig Mary Capt. Thomas Hunt being visited by a British Privateer on her voyage from Philadelphia to this Port; which agreable to His Catholic Majesty’s Decree of the 8th. ultimo (the Gazette containing the same I remitted P the Brig Peggy Capt. Tobey bound to Norfolk) she is good prize.  I have also officiated with the Capt. General at Sn. Roque respecting the American Vessels brought in there by Privateers on the ground of being Visited & examin’d by British Vessels; and I hope to obtain the same success as I have here.
Depend Sir, that no Steps or pains will be wanting on my part to defend to the utmost of my power the flag I have the honor to represent, having given immediate notice to Mr. G. W. Erving at Madrid.  With due consideration & Respect, I am Sir, Your most obedt. Servant,

Josef Yznardy

